10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

 

 

 

______ FILED COP 7
toed «© | MAIL
RECEIVED
Jeffrey E. Fleming
P.O. Box 20333 SEP 21 2020
Reno, NV. 89515-0333
, AT SEATTLE
Phone | (925)339-9111 CLERK U.S. DISTRICT COURT
Jeffreyefleming 1960@gmail.com WESTERN DISTRICT OF WASHINGTON
UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRECR OF WASHINGTON
JURISDICTION
PLAINTIFF'S NAME, Case No.: 15-cv-00612-RBL z S$ C_
Cheryl Kater, Suzie Kelly,
VS. MOTION TO QUASH
DEFENDANT'S NAME,

Churchill Downs Inc., and Big Fish
Games, Inc.

 

 

 

This motion to quash is being filed by Mr. Jeffrey E. Fleming.

Mr. Fleming is not a part of, nor wants to be a part of this lawsuit. Mr. Fleming does
not know the plaintiffs, does not remember even talking to, or conversing with the
plaintiffs, and the plaintiffs have no business having access to my account.

Mr. Fleming request this Motion to Quash be granted for the reasons of invasion of privacy.

Dated this 17th of September, 2020. Med. a

Jeffrey E. Fidming
09717/2020

MOTION TO QUASH - 1

 
ViIS- bl? We

Hello,

Google has received a subpoena for information related to your Google account. This email
serves as notice to you that Google may produce information in response to the subpoenas unless
you make a formal objection in court, as described below.

The subpoena was issued by the Plaintiffs in a class-action lawsuit entitled CHERYL KATER and
SUZIE KELLY, individually and on behalf of all others similarly situated v. CHURCHILL
DOWNS INCORPORATED, a Kentucky corporation, and BIG FISH GAMES, INC., a
Washington corporation, United States District Court for the Western District of Washington,
15-cv-00612-RBL. Google is not a party to this litigation. The subpoena generally seeks contact
information for purposes of identifying class members and administering a settlement. Note that
you may also receive separate notices from the parties involved in this settlement.

Specifically, Google may produce the contact information associated with your Google account
used to make purchases for the game Apps entitled Jackpot Magic Slots, Epic Diamond Slots,
and Big Fish Casino.

UNLESS YOU PROVIDE GOOGLE WITH A FILE-STAMPED COPY OF A MOTION
TO QUASH OR ANOTHER TYPE OF FORMAL OBJECTION FILED WITH THE
COURT BY 10 A.M. PACIFIC TIME ON SEPTEMBER 22, 2020, GOOGLE MAY
PRODUCE INFORMATION ASSOCIATED WITH YOUR GOOGLE ACCOUNT TO
THE PLAINTIFFS PURSUANT TO THEIR SUBPOENA.

To make sure that we receive a copy of what you filed with the court, please attach it in
reply to this email. Please also include in your reply our Google Internal Reference No.
3935575.

Unfortunately, Google cannot give you legal advice about this matter or what to do here. If you
have questions about the subpoena, you can contact an attorney or the attorney who served the
subpoena at:

 

 

 

 

___ FILED

Todd Logan — aL MAIL
Edelson PC
tlogan@edelson.com SEP 21 2020
415-638-9660 AT SEATTLE

oe HANIA UM

BY DEPUTY

Regards,

Google Legal Investigations Support
Google Internal Ref. No. 3935575

- gMnAii ME
IE Yop Wovup, COVLP YoU Lense CO
if eh TO G00Gle OM MU

amPe COPY yO foew ,
° FMR au veRY wick, Me FPS

SE PERE EFLEMUALTOO QD GMa Lr CO

 
-xXxOress

 
    

¥

ORIGIN ID?RNOA (925) 339-9111 SHIP DATE: 17SEP20
JEFF FLEMMING ACTWGT: 0.20 LB

. CAD: 6992346/SSF02110
1000 HARVARD WAY #33 .?

RENO, NV 89502 BILL CREDIT CARD
UNITED. STATES US

 

 

 

 

 

 
  

 

 

  

10 UNITED STATES DISTRICT. .
FOR THE WESTERN DisT-orswaaniNtttn | :
700 STEWART ST SUITE 2349, iq

al 20g
SEATTLE WA 98101 spon
on 000 ~ 0000 nie
TU rT | iaATIMN =
, i : : i FedEx

 

420202807 1401 uy

CLEARS AR

 

‘Bt 3969 4012 4312 PRIORITY OVERNIGHT

FRI — 18 SEP 10:30A

  

WV BFIA - vi-ue SEA

vA

|
UENO AUIAL TUM

 

 

cm

af"

ay

Kut

ay
af

in
iN

 

 
